DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl (US Pat. 10002821) in view of Challa et al., (US Pat. Appln. Pub. 2005/0167742, hereinafter Challa). 
 
Regarding claim 1, Hoegerl discloses a semiconductor module (SM), comprising:
a power element/PE (see transistor chip 22 in Fig. 2A-B; col. 7, lines 20-27);
a signal wiring connected to a signal pad (see lead 25.2, a structured/patterned portion of 24C having respective signal lines, 29 and 22.2 respectively in Fig. 2A-B; col. 6, line 58- col. 7, line 5, col. 7, line 62- col. 8, line 10) of the PE,  and
a heat sink/HS (see 24 in Fig. 2A; col. 5, lines 44-52, col. 7, line 16) configured to cool the PE, wherein
the PE has an active area (see areas under 22.2 above 22 in Fig. 2B) provided by a portion where the signal pad is formed, and
the signal pad is thermally connected to the HS via the signal wiring (see 22.2, 24 and 25.2, the portion of 24C, 29 respectively in Fig. 2A-B; col. 7, line 62- col. 8, line 10)                            
 (Fig. 2A-B).
Hoegerl fails to teach: a) in the active area, current flows from a bottom surface of the power element to a top surface of the power element, the top surface being opposite to the bottom surface.
	Challa teaches a power SM having a variety of configurations and components 
including a power element having a vertical structure providing conventional configuration comprising a drain terminal/contact provided at a bottom surface thereof (for example, see 114 connected to a drain terminal in Fig. 1; para 0108, also see 214 connected to a drain in Fig. 2A), providing the desired current flow from a bottom surface to a top surface of the power element, further providing the desired current spread, improved module performance and electrical functionality.   
	Hoegerl and Challa are analogous art because they are directed to  
Semiconductor Power Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hoegerl, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Challa, so that the current spread, module performance and electrical functionality can be improved in Hoegerl’s SM. 

Regarding claim 2, Hoegerl and Challa teach substantially the entire claimed structure as applied to claim 1 above, including the HS being provided by a metal insulating substrate including two metal layers and an insulating layer (see 24B, 24C and 24A respectively in Fig. 2A; col. 7, lines 15-20) sandwiched between the two metal layers, and the signal wiring (see 29, the structured/patterned portion of 24C having respective signal lines, 25.2 and 24A respectively in Fig. 2A) is stacked on the insulating layer. 

Regarding claim 3, Hoegerl and Challa teach substantially the entire claimed structure as applied to claim 1 above, including the signal wiring extending (see 25.2 and 24A respectively in Fig. 2A) to an outside of the insulating layer.


Regarding claims 5-7 respectively, Hoegerl and Challa teach substantially the entire 
claimed structure as applied to claim 1 above, wherein Hoegerl further teaches a plurality
of signal pad and respective signal wirings (see 22.2 and 25.2 respectively in Fig. 2B)
and teaches an Embodiment of Fig. 3A, wherein the signal pad has a width being greater
than that of the signal wiring (see leads 35.2 v/s respective bonded pads in Fig. 3A; col. 
8, lines 55-60), but do not explicitly teach: 
a) among the plurality of signal pads, a width of a signal pad close to a center of 
the power element is greater than that of another signal pad farther from the center of 
the power element, or b) among the plurality of signal wirings, a width of a signal wiring
close to a center of the power element is greater than a width of another signal wiring 
farther from the center of the power element.
	The determination and selection of parameters including dimensions (length, width, area, diameter/thickness, height, etc.), position/offset distance with respect to a center of an element/chip, a shape, etc., of a bonding pad, wiring/lead, bonding wire, conductive bump/ball, etc., insulating layer/molding resin, a number and spacing of pads/wiring, etc., in Chip Packaging and Leadframe Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired mechanical strength, electrical performance, defect/ stress reduction and improved reliability.     
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)- , b), so that the desired electrical routing/performance can be achieved, shorting defects can be reduced and the inspection/rework capability can be enhanced in Hoegerl’s SM. 

Regarding claims 8 and 11 respectively, Hoegerl and Challa teach substantially the 
entire claimed structure as applied to claim 1 above, wherein Challa teaches: 
a) a power SM having a variety of configurations and components including a
temperature sense diode TSD arranged between gate/signal pad and a source pad as 
required to provide the desired integration and electrostatic discharge protection (for 
example, see Fig. 61A-64B; para 0222, 0220-0223). 
b) Challa further teaches the power element substrate comprising conventional 
compound semiconductor including silicon carbide (para 0162) to provide the desired
improvement in electrical characteristics  
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate a temperature 
sense diode (TSD) configured to detect a temperature of the power element, wherein the
TSD diode is arranged between a source pad of the power element and the signal pad, 
or b) the power element is provided by a compound semiconductor, as taught by Challa, so that the electrical performance and reliability can be improved in Challa and Hoegerl’s SM. 

Regarding claim 12, Hoegerl and Challa teach substantially the entire claimed structure 
as applied to claim 1 above, wherein Hoegerl teaches a vertically downward end/bottom
portion of the signal wiring vertically overlapping a portion of the signal pad (for example, 
see solder ball portion 29 of the signal wiring (25.2, a structured/patterned portion of 24C
having respective signal lines and 29) overlapping 22.2 in Fig. 2A/2B; col. 7, line 62- col. 
8, line 10). 
	Furthermore, the determination and selection of parameters including 
a number, size (dimensions, area), spacing, etc., of various pads/wiring (source/gate, input-output, signal, etc.), location/positioning, alignment and proximity/overlap thereof (with respect to signal pad-wiring, source pad-wiring, peripheral region of various pads, etc.), in Semiconductor Device fabrication and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired alignment, bonding and thermal/electrical performance with improved reliability.  
		It would have been obvious to a person of ordinary skill in the art at the
time, before the effective filing date of the claimed invention, to incorporate an portion of the signal wiring vertically overlapping a portion of the signal pad, so that the bonding strength, electrical performance and reliability can be improved in Challa and Hoegerl’s SM. 

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hoegerl (US Pat. 10002821), Challa et al., (US Pat. Appln. Pub. 2005/0167742, hereinafter Challa) and further in view of Arai et al., (US Pat. 8901580, hereinafter Arai) and Liu (US Pat. Appln. Pub. 2010/0052119). 

Regarding claim 4, Hoegerl and Challa teach substantially the entire claimed structure as
applied to claim 1 above, including the signal wiring and the HS being thermally
connected by an encapsulating resin layer (26 in Fig. 2A-B; col. 8, lines 20-22, col. 6, 
lines 25-40).
Hoegerl and Challa fail to teach: a) the resin layer having a thermal conductivity (TC) of 
equal to or more than 2W/m2K, and b) a thickness of equal to or less than 0.3 mm.
a)	Arai teaches an encapsulated SM having insulating layers comprising a resin having a TC of 3W/mK pack or more (see 60/60a, 80 in Fig. 16B; col. 12, lines 8-20) to provide improved thermal performance; and 
b)	 	Liu teaches an encapsulated thin SM having a package body with thickness of 
equal to or less than 0.3 mm (see total thickness of 145, 160 in Fig. 2; para 0025) 
providing improved thermal performance.
Hoegerl, Challa, Arai and Liu are analogous art because they are directed to  
Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hoegerl, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)- , b), as taught by Arai and Liu so that the thermal performance and reliability can be improved in Challa and Hoegerl’s SM. 

5.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hoegerl (US Pat. 10002821), Challa et al., (US Pat. Appln. Pub. 2005/0167742, hereinafter Challa) and further in view of Rostoker et al., (US Pat. 6078502, hereinafter Rostoker). 

Regarding claims 9-10 respectively, Hoegerl and Challa teach substantially the entire
claimed structure as applied to claim 1 above, but do not explicitly teach: a) in a region 
where the signal pad is formed, a density of active cells is lower than that in another
region in the active area, and b) in the region where the signal pad is formed, the density
of active cells is equal to or more than 70% and equal to or less than 90% of the density
of active cells in another region in the active area.
Rostoker teaches a SM having a plurality of bond pads providing the desired signal
connections wherein one of the bond pads is a dummy bond pad providing no electrical 
connection with an active circuitry of a circuit element/die to enhance thermal 
performance. It would be obvious to one of ordinary skill in the art to realize that such
dummy/inactive area of the signal bond pad would have density of active cells 
significantly is lower than that in another region in the active/circuit area.
	Furthermore, the determination and selection of parameters including 
a number, size (dimensions, area), spacing, etc., of various pads (source, gate, input-output, signal, etc.), location/positioning and proximity thereof (with respect to source/drain, gate region, trench region, peripheral region on of an element, etc.) providing a variation in the density of active cells in respective regions, in Semiconductor Device fabrication and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired charge balancing and temperature uniformity and thermal/electrical performance with improved reliability.  
 	Hoegerl, Challa and Rostoker are analogous art because they are directed to  
Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hoegerl, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a) - b), as taught by Rostoker, so that the desired charge balancing, temperature uniformity and thermal/electrical performance with improved reliability can be achieved in  Challa and Hoegerl’s SM. 

Response to Arguments
6.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811